Citation Nr: 0924168	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  00-06 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from October 1974 to June 
1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Phoenix, Arizona, Regional Office (RO) which determined that 
the Veteran had not submitted a well-grounded claim of 
entitlement to service connection for a right knee disorder 
and denied the claim.  In April 2001, the RO reviewed the 
Veteran's claim on the merits and again denied service 
connection for a right knee.  In March 2002, the Veteran was 
afforded a hearing before a Veterans Law Judge.  The Veterans 
Law Judge who conducted the hearing is no longer employed at 
the Board.  In September 2002, the Board determined that 
additional development of the record was required.  In 
December 2003, the Board remanded the Veteran's claim to the 
RO for additional action.  

In April 2006, the Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge.  In June 2006, the 
Board denied service connection for a right knee disorder.  
The Veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  

In February 2008, the Court granted the Parties' February 
2008 Joint Motion to Remand; vacated the Board's June 2006 
decision; and remanded the Veteran's appeal to the RO for 
additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The February 2008 Joint Motion for Remand directs that the 
Veteran was to be afforded a VA examination for compensation 
purposes which addresses the etiology of his chronic right 
knee disorder including its relationship, if any, to his 
inservice motor vehicle accident and service-connected 
disabilities.  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2008) are fully 
met.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his right knee disability.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
right knee disorder had its onset during 
active service; is etiologically related 
to the Veteran's inservice motor vehicle 
accident; otherwise originated during 
active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
chronic lumbosacral strain, right 
ankle/Achilles' strain, and other 
service-connected disabilities.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then readjudicate the issue of 
service connection for a right knee 
disorder with express consideration of 38 
C.F.R. § 3.310(a) (2008 as amended) and 
the Court's holding in Allen v. Brown, 7 
Vet. App. 439 (1995).  If the benefit 
sought on appeal remains denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
A. M. SHAWKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

